        Case 2:18-cv-00928-MJP Document 104 Filed 03/13/19 Page 1 of 3


                                                                                               Form D




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WASHINGTON




YOLANY PADILLA, Plaintiff                                  Case No: 2:18−cv−00928−MJP

v.                                                     )

US IMMIGRATION AND CUSTOMS
ENFORCEMENT, Defendant                                 )


                                                       )

                        NOTIFICATION OF REQUEST FOR VIDEO RECORDING



The parties in this case are hereby notified that a request has been made to video record the following
proceeding in this case under the Judicial Conference Committee on Court Administration and Case
Management Guidelines for the Cameras Pilot Project in the District Courts for the Ninth Circuit (see
www.wawd.uscourts.gov/courtservices/camerasindex.htm).



        Description of Proceeding: Preliminary Injunction




       Date and time of scheduled proceeding: 3/26/2019 at 3:00



To object to video recording of this proceeding, complete the attached form, PARTY OBJECTION TO
REQUEST FOR VIDEO RECORDING, and return it to the court before March 18, 2019.



       March 13, 2019                                    /s/ Rhonda Miller
       Date                                             Deputy Clerk
       Case 2:18-cv-00928-MJP Document 104 Filed 03/13/19 Page 2 of 3


                                                                                             Form E




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WASHINGTON




YOLANY PADILLA, Plaintiff                                Case No: 2:18−cv−00928−MJP

v.                                                   )

US IMMIGRATION AND CUSTOMS
ENFORCEMENT, Defendant                               )


                                                     )

                     PARTY OBJECTION TO REQUEST FOR VIDEO RECORDING



A request has been made for the following proceeding to be video recorded, under the Judicial Conference
Committee on Court Administration and Case Management Guidelines for the Cameras Pilot Project in the
District Courts for the Ninth Circuit (available at www.wawd.uscourts.gov/courtservices/camerasindex.htm).




        Description of Proceeding: Preliminary Injunction




       Date of scheduled proceeding: 3/26/2019




Check the appropriate boxe(es) below and on the next page to indicate whether you object to the recording of
some or all of this proceeding:
        Case 2:18-cv-00928-MJP Document 104 Filed 03/13/19 Page 3 of 3

         [ ] I object to the recording of some, but not all, of this entire proceeding.

                  Explain the specific parts of the proceeding for which you do not consent to recording,
                  and your reasons:

                  Part of Proceeding                  Reason Not to Video Record




         [ ] I object to the recording of the following witnesses:

                  Name the specific witnesses for whom you do not consent to recording, and explain your
                  reasons:

                  Witness Name                        Reason Not to Video Record




         [ ] I object to the recording of any of this proceeding.

                  Explain your reasons:




I submit and sign this form on behalf of the party I represent and the witnesses I may call.

                                        Signature:


                             Name (please print):


               Position (e.g., attorney of record):



                                             Date:



After completing this form, please e−mail it to: rhonda_miller@wawd.uscourts.gov.


                      Do NOT file this form electronically with the Court.
